256 S.E.2d 688 (1979)
297 N.C. 696
WACHOVIA MORTGAGE COMPANY
v.
AUTRY-BARKER-SPURRIER REAL ESTATE, INC., Klutts Realty and Construction Company, Inc., J. Vaughn Klutts, Joy W. Klutts, Richard W. Autry, Patricia D. Autry, Robert N. Spurrier and John J. Baker.
No. 53.
Supreme Court of North Carolina.
July 30, 1979.
Grier, Parker, Poe, Thompson, Bernstein, Gage & Preston by Sydnor Thompson, William L. Rikard, Jr., and Heloise C. Merrill, Charlotte, for plaintiff-appellee.
Mraz & Meacham by John A. Mraz, Charlotte, for defendants-appellants.
*689 PER CURIAM.
Due to absence on account of illness, Justice Brock did not participate in the decision of this case. The remaining six justices are equally divided as to whether the trial court erred in granting plaintiff's motion for summary judgment with respect to the third defense and counterclaim pleaded by defendant Klutts Realty. Therefore, the decision of the Court of Appeals is affirmed without precedential value in accordance with the usual practice in this situation. See, e.g., Townsend v. Railway Company, 296 N.C. 246, 249 S.E.2d 801 (1978), and cases cited therein.
Affirmed.
BROCK, J., did not participate in the consideration or decision of this case.